Citation Nr: 0426164	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  99-04 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a skin disorder on the nose.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an eye disorder, an ear disorder, and 
for a strange feeling on the left side of the head.  

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for memory loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from December 1944 to March 
1945.

These matters come to the Board from various decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
from the Board of Veterans' Appeals (Board).  

In a January 1999 decision, the Board denied a claim brought 
under the provisions of 38 U.S.C.A. § 1151 for a skin 
disorder, on the basis that the claim was not well grounded.  
It was initially thought that this claim was appealed to the 
Court of Appeals for Veteran's Claims (CAVC).  However, 
apparently this was not the case.  The claim was 
readjudicated by the RO on the merits in November 2003 
Statement of the Case.  The veteran filed a substantive 
appeal as to that claim in November 2003.

In the January 1999 Board decision, a claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
memory loss was remanded.  The Board noted that this claim 
had been denied by the RO in February 1998 and the veteran 
had filed a Notice of Disagreement that same month, but no 
Statement of the Case (SOC) had been issued.  Pursuant to the 
Board's remand, an SOC as to this matter was issued in March 
1999, and the the veteran promptly filed a substantive 
appeal.

Finally, in December 2002, the RO denied a claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for eye disorder, an ear disorder, and for 
a strange feeling on the left side of the head.  This claim 
was formally appealed in a timely manner.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

Essentially, all of the veteran's claims brought under the 
provisions of 38 U.S.C.A. § 1151 are reportedly related to a 
computerized axial tomography (CAT) scan of his brain 
undertaken at a VA hospital in 1985.  As for the claimed skin 
disorder, VA treated a skin condition with a salve in March 
1994, and the veteran maintains that it then became worse.  
In August 1994, a diagnosis of solar keratosis was made.  

From November 2003 to the present time the veteran has 
repeatedly requested that a Board hearing at his local RO in 
Portland, Oregon, be scheduled.  This request was initially 
made in November 2003 on a substantive appeal form.  In May 
2004, the Portland RO issued correspondence to the veteran 
acknowledging his hearing request and advising him that he 
was on the list of persons wishing to appear before a 
traveling section of the Board.  Since that time, it does not 
appear that the veteran has been scheduled for a Board 
hearing and, in correspondence dated in late May 2004 and in 
August 2004, he has continued to request a Board hearing.  

Considerations of due process mandate that the Board may not 
proceed with appellate review of the veteran's claim without 
affording him an opportunity for a personal hearing at his 
request.  Therefore, a remand is required for the scheduling 
of an appropriate hearing.  See 38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700(a) (2002). 

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran 
for a hearing with a Veterans Law 
Judge at the RO in Portland, Oregon, 
as the docket permits, in accordance 
with his request.  Appropriate 
notification of the hearing should 
be given to the veteran, and that 
notification should be documented 
and associated with the claims 
folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


